Citation Nr: 1726348	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  13-24 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA death pension benefits, in the amount of $ 15,798.00, to include the question of whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran had active service from January 1963 to January 1967.   He died in October 2008.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, Committee on Waivers and Compromises (Committee) that denied the appellant's request for a waiver of the recovery of an overpayment created in the amount of $15,798.00.  Jurisdiction of the matter is currently with the RO in Nashville, Tennessee. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In her October 2013 VA Form 9 (substantive appeal), the appellant requested a Travel Board hearing at the RO.  In October 2016, the RO sent a letter to the appellant notifying her that her requested Travel Board hearing was scheduled for November 2016.  That letter was thereafter returned by the U.S. Postal Service as undeliverable.  It does not appear that the RO attempted to re-send the hearing notification letter to the appellant, or otherwise contact her for an updated/correct address.  The appellant was thus noted as being a "no show" for the November 2016 Board hearing.  However, a review of the Board's Veterans Appeals Control and Locator System (VACOLS) confirms that the October 2016 hearing notification letter was, in fact, sent to an old mailing address.  More recent notification letter sent to the appellant at the current address of record (as it is reflected in VACOLS) have not been returned as undeliverable.  To date, the appellant has not withdrawn her request for a Board hearing.  Accordingly, because the hearing notification letter was not sent to the appellant's most recent address of record, a remand is necessary so that she may receive proper notice.  38 C.F.R. §§ 19.9, 20.700(a), 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

After determining the appellant's current correct address, schedule the appellant for a Travel Board hearing at the RO at the earliest available opportunity.  The RO should notify the appellant of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2016).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

